DETAILED ACTION
The response filed 10/26/22 is entered. Claims 1, 3, 4, 7, 8, 10, 12, 13, 16, and 17 are amended. Claims 2, 9, 11, and 18 are cancelled. Claims 1, 3-8, 10, 12-17, 19, and 20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/22 has been entered.
Response to Arguments
Applicant's arguments filed on 10/26/22 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below. 
Claim Objections
Claim 6 and 15 objected to because of the following informalities:  
Claims 6 and 5 recites the limitation "the aberration data of the eye" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is assumed claims 6 and 15 should depend on claims 19 and 20, respectively, which recite “aberration data of an eye”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi, US-20170336626.
In regards to claim 1 and the associated method claim 10, Hayashi discloses a light field near-eye display device (Par. 0074-0076 projecting a light field image at a user’s pupil) and comprising a display (Fig. 30, 110 pixel array), a processor (Fig. 30, 430 control unit), a lens array (Fig. 30, 120 microlens array), and at least one lens (Fig. 32, 825 concave lens, i.e. first lens, and 823 convex lens, i.e. second lens; Par. 0277 and 0279 each microlens of the microlens array 120 includes a telephoto lens system 823 and 825; thereby providing the pixel array 110 emitting light into a concave lens 825, microlens array 120, and convex lens 823), wherein: the display is configured to emit an image light beam (Par. 0263-0266 generating and driving each pixel with light ray information to generate a virtual image); 5the processor is electrically connected to the display and is configured to control a display content of the display (Par. 0263-0266 generating and driving each pixel with light ray information to generate a virtual image); the lens array is disposed on a transmission path of the image light beam (Fig. 30, 120 microlens array; Par. 0277 and 0279 each microlens of the microlens array 120 includes a telephoto lens system 823 and 825; thereby providing the pixel array 110 emitting light into a concave lens 825, microlens array 120, and convex lens 823), the at least one lens comprises a first lens and a second lens (Fig. 32, 825 concave lens, i.e. first lens, and 823 convex lens, i.e. second lens; Par. 0277 and 0279 each microlens of the microlens array 120 includes a telephoto lens system 823 and 825; thereby providing the pixel array 110 emitting light into a concave lens 825, microlens array 120, and convex lens 823), wherein the lens array is located between the first lens and the second lens, the first lens is spaced apart from the lens array, and the second lens is spaced apart from the lens array (Fig. 32, 825 concave lens, i.e. first lens, and 823 convex lens, i.e. second lens; Par. 0277 and 0279 each microlens of the microlens array 120 includes a telephoto lens system 823 and 825; thereby providing the pixel array 110 emitting light into a concave lens 825, microlens array 120, and convex lens 823), wherein the image light beam is projected through the first lens, the lens array and the second lens to form a light field virtual image (Par. 0074-0076 projecting a light field image at a user’s pupil; Par. 0263-0266 generating and driving each pixel with light ray information to generate a virtual image).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 12-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, US-20170336626, in view of Lamkin, US-20190243130.
In regards to claim 19 and the associated method claim 20, Hayashi discloses correcting myopia (Par. 0091).
Hayashi does not disclose expressly the processor is configured to: receive aberration data of an eye which is input by the user and form the light field virtual image within a focus range corresponding to the aberration data of the eye; readjust a plurality of coordinates of a pupil of the eye corresponding to equivalent lens array data of the lens array and the at least one lens calculated based on normal vision data according to the equivalent lens array data and the aberration data of the eye; and redesignate a plurality of light ray vectors incident into the plurality of coordinates of the pupil of the eye according to the plurality of coordinates of the pupil of the eye which are readjusted and the equivalent lens array data.
Lamkin discloses a processor is configured to receive aberration data of the eye which is input by the user and form the light field virtual image within a focus range corresponding to the aberration data of the eye (Par. 0171-0172 correcting vision parameters that are input by a user), readjust a plurality of coordinates of a pupil of the eye corresponding to equivalent lens array data of the lens array and the at least one lens calculated based on normal vision data according to the equivalent lens array data and the aberration data of the eye (Par. 0165 providing electronic vision correction to a normal vision data based on the user’s eye aberrations); and 20redesignate a plurality of light ray vectors incident into the plurality of coordinates of the pupil of the eye according to the plurality of coordinates of the pupil of the eye which are readjusted and the equivalent lens array data (Par. 0165 providing electronic vision correction to a normal vision data based on the user’s eye aberrations using light field corrections).  15
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the light field display of Hayashi can correct vision data in the manner of Lamkin. The motivation for doing so would have been to provide electronic vision correction (Lamkin Par. 0165).
Therefore, it would have been obvious to combine Lamkin with Hayashi to obtain the invention of claims 19 and 20.
In regards to claim 3 and the associated method claim 12, Hayashi and Lamkin, as combined above, disclose the processor is configured to determine a content of the light field virtual image at an intersection of a straight line drawn along each of the plurality of light ray vectors and the light field virtual image and -15-File: 096504usfcommand a pixel of the display corresponding to each of the plurality of light ray vectors to display the content (Lamkin Par. 0175-0183 providing the output image based on a mathematical transformation on the image input and the user’s ophthalmological prescription).  
In regards to claim 4 and the associated method claim 13, Hayashi and Lamkin, as combined above, disclose a storage device configured to store the equivalent lens array data calculated based on the normal vision 5data, wherein the processor retrieves the equivalent lens array data from the storage device and readjusts the plurality of coordinates of the pupil of the eye corresponding to the equivalent lens array data according to the aberration data of the eye (Lamkin Par. 0184 software, i.e. program on a storage device, can be reconfigured based on optical changes, i.e. prescription changes).  
In regards to claim 5 and the associated method claim 14, Hayashi and Lamkin, as combined above, disclose the processor is configured to: 10receive the normal vision data (Lamkin Fig. 43 and 44; Lamkin Par. 0167 no vision correction is performed); and calculate the equivalent lens array data based on the normal vision data and store the equivalent lens array data in the storage device (Lamkin Par. 0166 correcting the vision of a user; Lamkin Par. 0184 software, i.e. program on a storage device, can be reconfigured based on optical changes, i.e. prescription changes).  
In regards to claim 6 and the associated method claim 15, Hayashi and Lamkin, as combined above, disclose the aberration data of the eye comprises a degree of myopia or a degree of hyperopia, a degree of astigmatism, a 15direction of astigmatism, or a combination thereof (Lamkin Par. 0093 correcting for near-sightedness, far-sightedness, astigmatism).  
In regards to claim 7 and the associated method claim 16, Hayashi and Lamkin, as combined above, disclose the aberration data of the eye comprises a degree of myopia or a degree of hyperopia, a degree of astigmatism, a direction of astigmatism, or a combination thereof (Lamkin Par. 0093 correcting for near-sightedness, far-sightedness, astigmatism), and the processor is configured to: multiply coordinates of the pupil in two directions perpendicular to an optical axis of the at 20least one lens by a proportionality constant to readjust the plurality of coordinates of the pupil corresponding to the equivalent lens array data, wherein the proportionality constant is calculated based on the degree of myopia or the degree of hyperopia (Lamkin Par. 0174-0184 provide the mathematical transformations, including multiplying the coordinates in 2 directions, to correct for near-sightedness, far-sightedness, astigmatism, etc…).  
In regards to claim 8 and the associated method claim 17, Hayashi and Lamkin, as combined above, disclose the aberration data of the eye comprises a degree of myopia or a degree of hyperopia, a degree of astigmatism, a 25 direction of astigmatism, or a combination thereof (Lamkin Par. 0093 correcting for near-sightedness, far-sightedness, astigmatism), and the processor is configured to: -16-File: 096504usfperform a first coordinate rotation for the plurality of coordinates of the pupil according to the direction of astigmatism, whereby a coordinate in two directions perpendicular to an optical axis of the at least one lens is rotated to the direction of astigmatism to form a coordinate to be adjusted (Lamkin Par. 0174-0184 provide the mathematical transformations to correct for near-sightedness, far-sightedness, astigmatism, etc…; Lamkin Par. 0177 rotation matrix R); 5multiply the coordinate to be adjusted by a proportionality constant, wherein the proportionality constant is calculated based on the degree of astigmatism (Lamkin Par. 0174-0184 provide the mathematical transformations to correct for near-sightedness, far-sightedness, astigmatism, etc…; Lamkin Par. 0177 Ds and Dc spherical and cylindrical diopter constants); and perform a second coordinate rotation, after multiplying the coordinate to be adjusted by the proportionality constant, to restore the plurality of coordinates to original directions to complete readjusting the plurality of coordinates of the pupil corresponding to the equivalent lens array 10data, wherein a direction of the second coordinate rotation is opposite to a direction of the first coordinate rotation (Lamkin Par. 0174-0184 provide the mathematical transformations to correct for near-sightedness, far-sightedness, astigmatism, etc…; Lamkin Par. 0177 R-1 reverses rotation matrix R).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                             10/27/22



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622